     Case 1:19-cv-01076-NONE-SKO Document 34 Filed 01/27/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11    JEREMY DELPHIN,                                      Case No. 1:19-cv-01076-SKO (PC)

12                          Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                           TO GRANT DEFENDANTS’ MOTION
13               v.                                        TO PARTIALLY DISMISS COMPLAINT

14    J. MORLEY, et al.,                                   (Doc. 23)

15                          Defendants.                    21-DAY DEADLINE

16                                                         Clerk of the Court to Assign a District Judge

17              Before the Court is Defendants’ motion to partially dismiss Plaintiff’s complaint on the
18   grounds that it fails to state a cognizable claim against Defendant Hammonds or Whitson. (Doc.
19   23.) For the reasons set forth below, the Court recommends that Defendants’ motion be granted.
20         I.   BACKGROUND
21              Plaintiff raises two causes of action in his complaint: excessive force and/or failure to
22   intervene against Defendants Banuelos, Hammonds, Morley, Villalobos, and Whitson, and
23   deliberate indifference to serious medical needs against Defendants Brown and Stewart. (Doc. 1
24   at 12-16.) The Court screened the complaint pursuant to 28 U.S.C. § 1915A and found that it
25   states cognizable Eighth Amendment claims pursuant to 42 U.S.C. § 1983. (Doc. 10 at 1.)
26   Defendants now move to dismiss claim one with respect to Defendants Hammonds and Whitson.
27   (Doc. 23.)
28   ///
     Case 1:19-cv-01076-NONE-SKO Document 34 Filed 01/27/21 Page 2 of 6


 1     II.   LEGAL STANDARD

 2           A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests the legal

 3   sufficiency of a claim.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). In resolving a Rule

 4   12(b)(6) motion, the Court’s review is generally limited to the “allegations contained in the

 5   pleadings, exhibits attached to the complaint, and matters properly subject to judicial notice.”

 6   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1030-31 (9th Cir. 2008) (internal

 7   quotation marks and citations omitted). Dismissal is proper if there is a “lack of a cognizable legal

 8   theory or the absence of sufficient facts alleged under a cognizable legal theory.” Balistreri v.

 9   Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988) (citation omitted).
10           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

11   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

12   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Court

13   “accept[s] as true all well-pleaded allegations of material fact, and construe[s] them in the light

14   most favorable to the non-moving party.” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998

15   (9th Cir. 2010) (citation omitted). In addition, the Court construes pleadings of pro se prisoners

16   liberally and affords them the benefit of any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

17   2010) (citation omitted). However, “the liberal pleading standard … applies only to a plaintiff’s

18   factual allegations,” not his legal theories. Neitze v. Williams, 490 U.S. 319, 330 n.9 (1989).

19    III.   DISCUSSION
20           Defendants move to dismiss the complaint as to Defendants Hammonds and Whitson.

21   (Doc. 23 at 1-2.) Defendants argue that the complaint fails to state cognizable excessive force or

22   failure to intercede claims against these defendants. (Id. at 13-16.) The Court agrees.

23           A. Excessive Force under the Eighth Amendment

24           The “unnecessary and wanton infliction of pain” on prisoners “constitutes cruel and

25   unusual punishment.” Whitley v. Albers, 475 U.S. 312, 319 (1986) (internal quotation marks and

26   citation omitted). As courts have observed, “[p]ersons are sent to prison as punishment, not for
27   punishment.” Gordon v. Faber, 800 F. Supp. 797, 800 (N.D. Iowa) (quoting Battle v. Anderson,

28   564 F.2d 388, 395 (10th Cir. 1977)) (citation omitted). “Being violently assaulted in prison is

                                                          2
     Case 1:19-cv-01076-NONE-SKO Document 34 Filed 01/27/21 Page 3 of 6


 1   simply not part of the penalty that criminal offenders pay for their offenses against society.”

 2   Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation marks and citation omitted).

 3          A correctional officer engages in excessive force in violation of the Cruel and Unusual

 4   Punishments Clause if he (1) uses excessive and unnecessary force under all the circumstances,

 5   and (2) “harms an inmate for the very purpose of causing harm,” and not “as part of a good-faith

 6   effort to maintain security.” Hoard v. Hartman, 904 F.3d 780, 788 (9th Cir. 2018). In other

 7   words, “whenever prison officials stand accused of using excessive physical force …, the core

 8   judicial inquiry is … whether force was applied in a good-faith effort to maintain or restore

 9   discipline, or maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 6-7
10   (1992). In making this determination, courts may consider “the need for application of force, the

11   relationship between that need and the amount of force used, the threat reasonably perceived by

12   the responsible officials, and any efforts made to temper the severity of a forceful response.” Id.

13   at 7. Courts may also consider the extent of the injury suffered by the prisoner. Id. However, the

14   absence of serious injury is not determinative. Id.

15          In his complaint, Plaintiff alleges that, on August 1, 2017, Correctional Officers Morley

16   and Villalobos approached his cell and ordered him to step out. (Doc. 1 at 8.) Correctional Officer

17   Hammonds, who was up in the “[t]ower,” opened his cell door. (Id.) As Plaintiff was exiting,

18   Morley and Villalobos “began [b]rutally [s]triking” him with their batons until he fell

19   unconscious. (Id.) At some point after Plaintiff regained consciousness, Officer Hammonds
20   sounded an alarm. (Id. at 13.) Correctional Officers Banuelos and Brown responded, and along

21   with Morley and Villalobos, again beat Plaintiff with their batons, fists, and boots. (Id. at 9.) The

22   officers then escorted Plaintiff to a “[c]linic.” (Id.) While being escorted to a holding cage,

23   Morley and Villalobos began beating him again until he again lost consciousness. (Id. at 10.)

24          Based on the above allegations, Plaintiff states cognizable claims of excessive force

25   against Defendants Morley, Villalobos, Banuelos, and Brown. Regardless of the need for force,

26   the amount of force appears unreasonable and intended to cause harm, not restore order.
27          Plaintiff does not, however, allege sufficient facts to show that Defendant Hammonds or

28   Whitson participated in or caused the use of excessive force. Plaintiff alleges no facts with respect

                                                           3
     Case 1:19-cv-01076-NONE-SKO Document 34 Filed 01/27/21 Page 4 of 6


 1   to Whitson, and the only facts he alleges regarding Hammonds are that the officer opened his cell

 2   door and sounded an alarm. Plaintiff does not allege that Whitson or Hammonds participated in

 3   the other officers’ use of force, and he does not allege that, by opening his cell door and sounding

 4   an alarm, Hammonds caused Plaintiff to be harmed “for the very purpose of causing harm.”

 5   Hoard, 904 F.3d at 788. Because the allegations in Plaintiff’s complaint fail to show that Whitson

 6   or Hammonds used or caused the use of excessive force, the Court finds that the complaint fails

 7   to state a cognizable excessive force claim against these defendants.

 8          B. Failure to Intercede

 9          “[O]fficers have a duty to intercede when their fellow officers violate the constitutional
10   rights of a suspect or other citizen.” United States v. Koon, 34 F.3d 1416, 1447 n.25 (9th Cir.

11   1994), rev’d in part on other grounds, 518 U.S. 81 (1996) (citations omitted). “In these cases, the

12   constitutional right violated by the passive defendant is analytically the same as the right violated

13   by the person who strikes the blows.” Id. “Importantly, … officers can be held liable for failing to

14   intercede only if they had an opportunity to intercede.” Cunningham v. Gates, 229 F.3d 1271,

15   1289 (9th Cir. 2000), as amended (Oct. 31, 2000) (citation omitted).

16          As stated above, the complaint does not supply any facts regarding Defendant Whitson.

17   Thus, the complaint clearly fails to state a cognizable failure-to-intercede claim against him. With

18   respect to Defendant Hammonds, the complaint states that the officer, while in a “tower,” opened

19   a cell door and sounded an alarm. (Doc. 1 at 8, 13.) These allegations fail to show that
20   Hammonds, by carrying out these actions, “maliciously and sadistically failed to intervene to

21   cause harm,” Stevenson v. Holland, No. 1:16-cv-01831-AWI-JLT, 2020 WL 264422, at *17 (E.D.

22   Cal. 2020) (internal quotation marks and citation omitted). The allegations also fail to show that

23   Hammonds “had the opportunity to intercede” when the other officers began to use the alleged

24   excessive force, Cunningham, 229 F.3d at 1289, particular if he was still up in the tower.

25          Though the Court construes pleadings of pro se prisoners liberally, Hebbe, 627 F.3d at

26   342 (citation omitted), the Court “may not supply essential elements of the claim that were not
27   initially pled,” Bruns, 122 F.3d at 1257. Thus, the “sheer possibility” that Officers Hammonds

28   and Whitson “acted unlawfully” is not sufficient to state a cognizable claim against them. Iqbal,

                                                        4
     Case 1:19-cv-01076-NONE-SKO Document 34 Filed 01/27/21 Page 5 of 6


 1   556 U.S. at 678 (citation omitted). Because the complaint provides inadequate facts to show that

 2   Hammonds and Whitson acted or failed to act to cause Plaintiff harm, or that they had the ability

 3   to intercede when other defendants were causing him harm, the Court finds that the complaint

 4   fails to state cognizable failure-to-intercede claims against Hammonds and Whitson.

 5            C. Leave to Amend

 6            The Court finds that Plaintiff may be able to cure the deficiencies in his pleading

 7   described above.1 Therefore, the Court will recommend that Plaintiff be granted leave to amend

 8   the complaint. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (“district court should

 9   grant leave to amend even if no request to amend the pleading was made, unless it determines that
10   the pleading could not possibly be cured by the allegation of other facts”) (internal quotation

11   marks and citation omitted).

12    IV.     CONCLUSION AND ORDER

13            For the reasons set forth above, the Court DIRECTS the Clerk of the Court to assign a

14   district judge to this action and RECOMMENDS that:

15            1. Defendants’ motion to partially dismiss the complaint (Doc. 23) be GRANTED; and,

16            2. The complaint be DISMISSED, with leave to amend, with respect to Defendants

17                Hammonds and Whitson.

18            These Findings and Recommendations will be submitted to the United States District

19   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 21 days
20   of the date of service of these Findings and Recommendations, Plaintiff may file written

21   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

22   Findings and Recommendations.” Failure to file objections within the specified time may result in

23   waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

24
     1
       In his opposition to Defendants’ motion to dismiss, Plaintiff does not address the defendants’ argument that his
25   complaint is deficient with respect to Hammonds and Whitson. Instead, Plaintiff supplies additional facts that were
     not initially pled in the complaint. (Compare Doc. 1 with Doc. 29.) However, as Defendants correctly point out (Doc.
26   32 at 2-3), “[i]n determining the propriety of a Rule 12(b)(6) dismissal, a court may not look beyond the complaint to
     a plaintiff’s moving papers, such as a memorandum in opposition to a defendant’s motion to dismiss.” Schneider v.
27   California Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (internal quotation marks and citations omitted).
     Thus, the new allegations in Plaintiff’s opposition are irrelevant to the Court’s determination of whether to dismiss
28   the complaint. Id. However, the new allegations were considered in finding that the complaint may be cured by
     amendment.
                                                                5
     Case 1:19-cv-01076-NONE-SKO Document 34 Filed 01/27/21 Page 6 of 6


 1   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 2
     IT IS SO ORDERED.
 3

 4   Dated:    January 27, 2021                                  /s/   Sheila K. Oberto   .
                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      6
